 

Exhibit 10.2

 



SECURED TERM PROMISSORY NOTE

 

$900,000 Advance Date:          April 24, 2019   Maturity Date:  September 30,
2020

 

FOR VALUE RECEIVED, Ondas Holdings Inc., a Nevada corporation, for itself and
each of its Subsidiaries (the “Borrower”) hereby promises to pay to the order of
Energy Capital, LLC, a Florida limited liability company, or the holder of this
Note (the “Lender”) at Lender's address listed in Loan Agreement, or such other
place of payment as the holder of this Secured Term Promissory Note (this
“Promissory Note”) may specify from time to time in writing, in lawful money of
the United States of America, the principal amount of Nine Hundred Thousand
Dollars ($900,000) or such lesser principal amount as Lender has advanced to
Borrower, together with interest as set forth in that certain Loan and Security
Agreement dated October 1, 2018, by and among Borrower, its Domestic
Subsidiaries party thereto and Lender (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”).

 

This Promissory Note is the Term Note referred to in, and is executed and
delivered in connection with, the Loan Agreement, and is entitled to the benefit
and security of the Loan Agreement and the other Loan Documents (as defined in
the Loan Agreement), to which reference is made for a statement of all of the
terms and conditions thereof. All payments shall be made in accordance with the
Loan Agreement. All terms defined in the Loan Agreement shall have the same
definitions when used herein, unless otherwise defined herein. An Event of
Default under the Loan Agreement shall constitute an Event of Default under this
Promissory Note.

 

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
Florida. This Promissory Note shall be governed by and construed and enforced in
accordance with, the laws of the State of Florida, excluding any conflicts of
law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

BORROWER FOR ITSELF AND ON BEHALF OF ITS SUBSIDIARIES:

 

  ONDAS HOLDINGS INC.         By: /s/ Eric A. Brock     Eric A. Brock, Chief
Executive Officer

 

